Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 1 of 22 PageID #: 824




                          Exhibit A
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 2 of 22 PageID #: 825




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 RAWLE BEATON, on behalf of himself
 and all others similarly situated,

                                 Plaintiff,
                 v.                                    Case No. 1:20-cv-00672-BMC

 VERIZON NEW YORK INC.,

                                 Defendant.


                       DEFENDANT’S RESPONSES TO PLAINTIFF’S
                          FIRST SET OF INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Verizon

New York Inc. (“Verizon New York” or “Defendant”) hereby submits its objections and

responses to Plaintiff’s First Set of Interrogatories ( “Interrogatories”).

                                 PRELIMINARY STATEMENT

       Verizon New York has undertaken a reasonable effort to provide the information sought

through these Interrogatories to the extent the requested information is not subject to objection,

but notes that discovery is ongoing and additional information may be obtained that may alter

these responses. The following responses and objections are based upon information that is

being collected and reviewed to date for the purpose of responding to these Interrogatories.

Accordingly, all of the following responses are given without prejudice to, and with the express

reservation of, Defendant’s right to supplement or modify its responses and objections to address

additional information, and to rely upon any and all such information and documents at trial or

otherwise. Likewise, Defendant shall not be prejudiced if any of its present responses and

objections are based on incomplete knowledge or comprehension of the facts, events, or

occurrences involved in this matter.


                                                   1
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 3 of 22 PageID #: 826




By responding to these Requests, Verizon New York does not waive any objections that it may

have to the use at any hearings or at trial, or admission into evidence, of these responses, or any

documents and things produced in response to these Requests, on any applicable grounds.

                                    GENERAL OBJECTIONS

       1.      Defendant’s specific objections to each interrogatory are in addition to the general

objections set forth in this section. The general objections form a part of the response to each

and every interrogatory and are set forth here to avoid duplication. The absence of a reference to

a general objection in each response to a particular interrogatory does not constitute a waiver of

any general objection with respect to that interrogatory. All responses are made subject to and

without waiver of Defendant’s general and specific objections.

       2.      Defendant objects to Plaintiff’s instructions, definitions, and interrogatories to the

extent that they are unduly burdensome or otherwise purport to impose obligations beyond the

Federal Rules of Civil Procedure and/or the Local Rules of Practice for the United States District

Court for the Eastern District of New York.

       3.      Defendant objects to Plaintiff’s definition of the term “Covered Employees” to

the extent it purports to seek information relating to individuals other than Plaintiff at this point

in the litigation on the grounds that it is (a) beyond the Court’s September 30, 2020 Decision and

Order conditionally certifying a class of Escorts who worked out of the garage at 70 Central

Avenue, Brooklyn, New York (“Central Avenue Garage”) in the three years preceding the

Decision and Order; and (b) premature until the scope of opt-in discovery (if any) is established

following the close of the opt-in period on November 6, 2020. Verizon New York reserves the

right to amend and/or supplement its responses and objections to these Interrogatories (as

needed) within a reasonable period of time after the close of the opt-in period.


                                                   2
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 4 of 22 PageID #: 827




       4.      Defendant objects to Plaintiff’s definition of the term “Relevant Period” as

beyond the relevant time period in this matter established by the Court’s September 30, 2020

Decision and Order. Unless otherwise stated, consistent with the Decision and Order, Defendant

will not produce any information or documents prior to September 30, 2017.

       5.      Defendant objects to Plaintiff’s Interrogatories as premature, overbroad, unduly

burdensome, and not proportional to the needs of the case, to the extent that they seek discovery

beyond Plaintiff’s individual claims and/or the scope of opt-in plaintiff discovery (if any) as

agreed to by the parties (or ordered by the Court) after the close of the opt-in period on

November 6, 2020.

       6.      Defendant objects to Plaintiff’s Interrogatories as premature at this stage in the

litigation because the Court has not ruled on any motion by Plaintiff for class certification

pursuant to Federal Rule of Civil Procedure 23.

       7.      Defendant objects to Plaintiff’s Interrogatories to the extent that they seek

information that is not within Defendant’s possession, custody, or control. Defendant cannot

produce information in the possession, custody, or control of any third party.

       8.      Defendant objects to each and every interrogatory to the extent that it seeks

information protected from disclosure by the attorney-client privilege, the work-product doctrine,

privacy rights, or any other privilege recognized by law.

       9.      Defendant objects to Plaintiff’s Interrogatories to the extent that they seek

commercially sensitive, confidential, and/or proprietary information. Defendant will produce

such information pursuant to the terms of a protective order agreed upon by the parties and

entered by the Court.




                                                  3
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 5 of 22 PageID #: 828




        10.     Defendant objects to Plaintiff’s Interrogatories to the extent that they seek

information that is overly broad, and unduly burdensome, and/or seek discovery that is not

relevant to any party’s claims or defenses, nor proportional to the needs of the case.

        11.     Defendant objects to Plaintiff’s Interrogatories to the extent that they are vague or

ambiguous, or both, and, as such, would require Defendant to speculate as to the meaning of

Plaintiff’s Interrogatories.

        12.     Defendant objects to producing documents created beyond the date Defendant

serves its responses to Plaintiff’s Interrogatories.

                                      INTERROGATORIES

INTERROGATORY NO. 1:

        (a) List the names, addresses, emails, and telephone numbers (mobile and home) of all

former and current technicians and technician escorts, (“Covered Employees”) employed by

Defendant during the last six (6) years.

        (b) List the names, addresses, emails, and telephone numbers (mobile and home) of all

former and current Local Managers working at the Sample Locations, employed by Defendant

during the last six (6) years. “Sample Locations” shall mean the garages operated by Verizon at

the following locations:

     70 Central Avenue, Brooklyn, NY 11206

     1900 Shore Parkway, Brooklyn, NY 11214

     2885 Jerome Avenue, Bronx, NY 10468

     511 West 18th Street, New York, NY 10011

     179-45th 110th Avenue, Queens, NY 11434

     20 Post Road, Albany New York, 12205


                                                   4
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 6 of 22 PageID #: 829




     630 Hicksville Road, Bethpage, NY 11714

RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

who worked out of the Central Avenue Garage in the three years preceding the Decision and

Order granting in part Plaintiff’s Motion for Conditional Certification. Defendant further objects

to this Interrogatory because it is overly broad, unduly burdensome, and seeks sensitive, personal

information from its managers that is neither relevant nor proportional to the needs of the case.

Defendant also objects to this Interrogatory on the ground that it encompasses at least two

discrete subparts in that it contains subparts (a) and (b), and thus Verizon New York will count

each part of this Interrogatory separately for purposes of the limitations on interrogatories

applicable to this case.

       Subject to and without waiving its general and specific objections, and consistent with the

Decision and Order, Defendant will produce a list of all Escorts who worked out of the Central

Avenue Garage in the three years preceding the Decision and Order, including their names, home

addresses, and personal email (if known). Further responding, Defendant states that Plaintiff

Beaton reported to the following Local Managers while employed as an Escort working at the

Central Avenue Garage: Vasilis Koufos, Ulises Vazquez, Sharon Doran, and Guershon

Adolphe.

       Defendant will supplement its responses and objections to this Interrogatory (as needed)

within 30 days after the close of the opt-in period with the names of the Local Managers to

whom an opt-in plaintiff (if any) reported to in the Central Avenue Garage within relevant period

as established by the Court’s Decision and Order.




                                                 5
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 7 of 22 PageID #: 830




INTERROGATORY NO. 2:

        (a) For the periods of Plaintiff’s employment with Defendant, please list and fully detail

all information about Plaintiff as set forth in 29 C.F.R. § 516.2(a): (1) the occupation in which

Plaintiff was engaged, (2) the time of day and day of week on which the Plaintiff’s workweek

began, (3) the regular hourly rate of pay for any workweek in which overtime was due, (4) an

explanation of the basis of pay showing the monetary amount paid on a per hour, per day, and

per week, respectively, (5) the hours worked each workday, and each work week, respectively,

(6) the total daily or weekly straight- time earnings or wages due for hours working during the

workday or workweek, exclusive of premium overtime compensation, (7) the total premium paid

over and above straight-time earnings for overtime hours, (8) the total additions to or deductions

from wages paid each pay period, including employee purchase orders or wage assignments, (9)

the dates, amounts, and nature of the items that make up the total additions and deductions, (10)

the total wages paid each pay period, and (11) the date of payment and the pay period covered by

the payment.

        (b) Please provide the information listed above under 2(a) for Covered Employees for the

past six (6) years.

RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

who worked out of the Central Avenue garage in the three years preceding the Decision and

Order granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York also

objects to this Interrogatory on the ground that it encompasses at least two discrete subparts in

that it contains subparts (a) and (b), and thus Verizon New York will count each part of this

Interrogatory separately for purposes of the limitations on interrogatories applicable to this case.



                                                  6
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 8 of 22 PageID #: 831




        Subject to and without waiving its general and specific objections, pursuant to Federal

Rule of Civil Procedure 33(d), Defendant states that information requested by Interrogatory No.

2(a) is contained in documents that Defendant agreed to produce in response to Request No. 1 of

Plaintiff’s First Request for Production. Defendant will supplement its responses and objections

to this Interrogatory (as needed), pursuant to Federal Rule of Civil Procedure 33(d) within 30

days after the close of the opt-in period as to the opt-in plaintiffs (if any).

INTERROGATORY NO. 3: Have Defendant, or any of their affiliates, ever been contacted,

sued, investigated, reprimanded, fined or penalized in any way by any person, corporation, or

government agency with respect to the matters involving allegations of the non-payment of

employee wages? If so, please state each and every substantive fact relating thereto, the case

number and court, by whom the matter was initiated, when, the involved parties, the

reasons for such, your response, and each matter’s final outcome. Please identify any and all

documents on which you rely in your response.

RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

who worked out of the Central Avenue garage in the three years preceding the Decision and

Order granting in part Plaintiff’s Motion for Conditional Certification. Defendant additionally

objects to this Interrogatory because the term “contacted” renders it vague and ambiguous and

because it would be unduly burdensome to determine whether Defendant had been “contacted”

regarding non-payment of wages. Verizon New York further objects to this Interrogatory on the

grounds that it is overly broad, unduly burdensome, and seeks documents and information that

are neither relevant nor proportional to the needs of the case to the extent that Plaintiff is seeking

documents unrelated to Plaintiff’s off-the-clock/unpaid overtime claim.



                                                    7
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 9 of 22 PageID #: 832




       Subject to and without waiving its general and specific objections, and based upon its

reasonable review of its internal databases for tracking employee complaints including its Labor

Relations Database and its Ethics Hotline, no Escort who has worked in the Central Avenue

Garage in the three years preceding the Court’s Decision and Order has made a complaint

through those complaint mechanisms alleging that they were required to work off-the-clock and

denied overtime. Further responding, Defendant states that other than the instant lawsuit no

lawsuit alleging off-the-clock work violations/non-payment of overtime has been filed against

Verizon New York in the three years preceding the Decision and Order.

INTERROGATORY NO. 4: In detail, please describe all procedures and methods by which

Defendant records the time and/or hours worked by Plaintiff and Covered Employees, who is

involved in preparing those time records, time sheets, and what procedures are followed to

ensure that the hours worked by Plaintiff and Covered Employees are recorded and paid for

accurately, and how Defendant monitors and records how time is spent by employees during

breaks, and time which they may have worked pre-shift and post-shift. Please specifically

identify all documents relied upon in your response.

RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

who worked out of the Central Avenue garage in the three years preceding the Decision and

Order granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York

further object to this Interrogatory on the ground that it encompasses at least five discrete

subparts in that it seeks the identification of facts regarding (1) procedures and methods of

recording time, (2) who is involved, (3) procedures followed to ensure hours worked are

recorded, (4) methods for monitoring how time is spent, and also seeks the (5) identification of



                                                  8
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 10 of 22 PageID #: 833




 documents. Thus, Verizon New York will count each part of this Interrogatory separately for

 purposes of the limitations on interrogatories applicable to this case.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that Escorts who worked in the Central Avenue Garage in the three years preceding the

 Court’s Decision and Order, manually recorded their own time, including any hours in excess of

 their scheduled shift, on paper timesheets. The Local Manager supervising the Escort reviewed

 the timesheets at the end of the week and signed the time sheet after addressing any suspected

 discrepancies in hours worked with the Escort. On a weekly basis, Local Managers provided the

 timesheets to a Company administrator who input the hours worked into the Company’s

 electronic timekeeping system. Further responding, pursuant to Federal Rule of Civil Procedure

 33(d), see Plaintiff’s handwritten timesheets and electronic timekeeping records produced in

 response to Document Request No. 1.

 INTERROGATORY NO. 5: In detail, please describe the procedures and methods by which

 Defendant assigns technician escorts to accompany technicians for jobs. Please specifically

 identify all documents relied upon in your response.

 RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

 the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

 who worked out of the Central Avenue garage in the three years preceding the Decision and

 Order granting in part Plaintiff’s Motion for Conditional Certification.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that the process for assigning Escorts to accompany a Technician to a job has varied over

 the three years preceding the Decision and Order by the practice at a given time and by Local

 Manager. Generally, Local Managers in the Central Avenue Garage assign Escorts to jobs based



                                                   9
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 11 of 22 PageID #: 834




 on whether a Tech is working in an area where an Escort is needed. Answering further, in

 assigning Escorts, Local Managers may consider preferences of Escorts and Techs in the Central

 Avenue Garage, daily availability (attendance), and how long a job takes.

 INTERROGATORY NO. 6: In detail, please describe all methods and procedures in which

 Plaintiff and Covered Employees are assigned to certain Verizon operated garages. Please

 specifically identify all documents relied upon in your response.

 RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

 the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

 who worked out of the Central Avenue garage in the three years preceding the Decision and

 Order granting in part Plaintiff’s Motion for Conditional Certification.

         Subject to and without waiving its general and specific objections, Verizon New York

 states that Escorts are hired for a specific opening at a single facility, and that applicants for

 Escort positions apply for an opening that is posted for a specific facility.

 INTERROGATORY NO. 7: Please state and fully set forth all facts and legal justifications to

 support each and every Affirmative Defense set forth in Defendant’s Answer. Please specifically

 identify all documents relied upon in your response.

 RESPONSE: Verizon New York objects to this Interrogatory to the extent that the

 Interrogatory attempts to impose a burden of proof on Defendant that is not otherwise imposed

 by law. Defendant also objects to this Interrogatory on the ground that it encompasses at least 24

 discrete subparts in that it seeks the identification of facts regarding each of Defendant’s 24

 affirmative defenses. Verizon New York will count each part of this Interrogatory separately for

 purposes of the limitations on interrogatories applicable to this case. Defendant further objects

 to this Interrogatory on the grounds that it is vague, not reasonably particular in identifying the



                                                   10
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 12 of 22 PageID #: 835




 information sought, and calls for a legal conclusion. Defendant additionally objects to this

 Interrogatory because the demand to “[s]et forth the facts” responsive to the Interrogatory is

 overly broad and unduly burdensome. See Eastwood v. United States, 2007 WL 9734140, at *3

 (E.D. Tenn. Aug. 24, 2007) (denying motion to compel responses to contention interrogatories

 seeking a narrative answer because they were “broad in the extreme” and “burdensome”);

 Stevens v. Dewitt Cty., 2013 WL 819372, at *3-5 (C.D. Ill. Mar. 6, 2013) (contention

 interrogatories were “unduly burdensome to the extent that they would require [plaintiff] to sift

 through the voluminous materials produced in discovery to cite all facts that support each

 claim . . .”) (citations omitted); see also IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D.

 Kan. 1998) (“[t]o the extent the contention interrogatories ask for every fact and every

 application of law to fact which supports the identified allegations, the court finds them overly

 broad and unduly burdensome. An interrogatory may reasonably ask for the material or

 principal facts which support a contention.”); Farmer v. S’holders of Cardiospectra, Inc. v.

 Volcano Corp., 2013 WL 5513275, at *2 (N.D. Cal. Oct. 4, 2013) (requiring a listing of every

 single fact in support of contentions is unduly burdensome). Defendant additionally objects to

 this Interrogatory to the extent it seeks information protected from disclosure under the attorney-

 client privilege, the work product doctrine and/or any other legally recognized privilege,

 immunity or exemption from discovery, or otherwise calls upon Defendant to disclose the mental

 impressions, conclusions, opinions, or legal theories of Defendant or its attorneys.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that, at all relevant times, the Company paid Escorts, including Plaintiff and the Escorts

 who worked out of the Central Avenue Garage, for all hours worked and intended to act (and did

 act) in conformity with, and in reliance on, applicable federal and state laws and regulations.



                                                  11
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 13 of 22 PageID #: 836




 Defendant further refers Plaintiff to the policies produced in response to Plaintiff’s Requests for

 Production and further states that its written timekeeping and payroll policies comply with

 applicable federal and state law and that the training materials in place further support

 Defendant’s efforts to ensure compliance with federal and state wage and hour laws. Further

 responding, Defendant states that the Company maintains a strict non-discrimination and non-

 retaliation policy, which it has adhered to at all times. Defendant has no record of Plaintiff

 complaining regarding racial discrimination while employed by the Company. Defendant had a

 legitimate and non-discriminatory basis for terminating Plaintiff’s employment as a result of

 Plaintiff being off-the-job without manager approval. Additionally responding, pursuant to

 Federal Rule of Civil Procedure 33(d), see documents produced in response to Plaintiff’s First

 Request for Production of Documents.

 INTERROGATORY NO. 8:

 (a) For each Interrogatory response above, identify each person who materially participated in

 preparing such response and identify all documents referred to or relied upon in responding to

 such Interrogatory.

 (b) Please identify each person who materially participated in preparing Defendant’s response to,

 and identifying documents to be produced for, Plaintiff’s First Request for Production of

 Documents.

 RESPONSE: Verizon New York states that its responses to Plaintiff’s Interrogatories and

 Request for Production of Documents are based on presently available information gathered

 through a reasonable fact investigation to date. The details of Defendant’s fact investigation are

 protected against disclosure by the attorney-client privilege and work product doctrine.

 Defendant therefore objects to this Interrogatory to the extent that it seeks the details of its



                                                   12
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 14 of 22 PageID #: 837




 privileged investigation and work product. Verizon New York also objects to this Interrogatory

 on the grounds that it encompasses at least two discrete subparts in that it contains subparts (a)

 and (b), and thus Verizon New York will count each part of this Interrogatory separately for

 purposes of the limitations on interrogatories applicable to this case.

         Subject to and without waiving its general and specific objections, to the extent this

 Interrogatory seeks the identity of persons with knowledge regarding the facts and circumstances

 surrounding Plaintiff’s claims, Defendant refers Plaintiff to the individuals identified in its Rule

 26(a)(1) Initial Disclosures and all supplements thereto, and the Interrogatory Verification

 attached hereto.

 INTERROGATORY NO. 9: Please provide the name, title, employment period, compensation

 rate and weekly work schedules of all Covered Employees that Defendant has employed during

 the last six years.

 RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

 the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

 who worked out of the Central Avenue garage in the three years preceding the Decision and

 Order granting in part Plaintiff’s Motion for Conditional Certification. Defendant further objects

 that the term “weekly work schedules” renders this Interrogatory vague and ambiguous.

         Subject to and without waiving its general and specific objections, and pursuant to

 Federal Rule of Civil Procedure 33(d), Verizon New York states that the information requested

 by Interrogatory No. 9 is contained within the documents that Defendant has agreed to produce

 in response to Request No. 2 of Plaintiff’s First Request for Production of Documents regarding

 Plaintiff’s name, title as a Verizon New York employee, and compensation rate. Further

 responding, Defendant states that Plaintiff was employed from January 23, 2017 to April 5,



                                                  13
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 15 of 22 PageID #: 838




 2019. Defendant additionally states that records of “work schedules” are not maintained or

 posted distinct from time sheets, and therefore Defendant will not produce any “work

 schedules.” Defendant will supplement its responses and objections to this Interrogatory (as

 needed) within 30 days after the close of the opt-in period with the name, title, employment

 period, and compensation rate of each opt-in plaintiff (if any) who reported to the Central

 Avenue Garage within relevant period as established by the Court’s Decision and Order.

 INTERROGATORY NO. 10: Please identify the banks where Defendant has accounts.

 RESPONSE: Defendant objects to this Interrogatory because it seeks confidential information

 and because such information has no bearing on Plaintiff’s claims in this case. Verizon New

 York will not provide any information in response to this Interrogatory.

 INTERROGATORY NO. 11: Please provide names and contact information of the main

 contact person of each of the following types of vendors: accountants, banks, payroll services

 providers, uniform providers, marketing consultants, printers, etc.

 RESPONSE: Defendant objects to this Interrogatory because it seeks confidential information

 and because such information has no bearing on Plaintiff’s claims in this case. Verizon New

 York will not provide any information in response to this Interrogatory.

 INTERROGATORY NO. 12: Has Defendant, or any of their affiliates, ever been contacted,

 sued, investigated, reprimanded, fined or penalized in any way by any person, corporation, or

 government agency with respect to the matters involving allegations of discrimination? If so,

 please state each and every substantive fact relating thereto, the case number and court, by whom

 the matter was initiated, when, the involved parties, the reasons for such, your response, and each

 matter’s final outcome. Please identify any and all documents on which you rely in your

 response.



                                                 14
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 16 of 22 PageID #: 839




 RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is beyond

 the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

 who worked out of the Central Avenue garage in the three years preceding the Decision and

 Order granting in part Plaintiff’s Motion for Conditional Certification. Defendant additionally

 objects to this Interrogatory because the term “contacted” renders it vague and ambiguous and

 because it would be unduly burdensome to determine whether Defendant had been “contacted”

 regarding allegations of discrimination. Verizon New York further objects to this Interrogatory

 on the grounds that it is overly broad, unduly burdensome, and seeks documents and information

 that are neither relevant nor proportional to the needs of the case to the extent that Plaintiff is

 seeking documents unrelated to Plaintiff’s hostile work environment (based upon race) and

 retaliation claims (based upon the reporting of alleged race discrimination).

        Without waiving its general and specific objections, and based upon its reasonable review

 of its internal databases for tracking employee complaints including its Labor Relations Database

 and its Ethics Hotline, no Escort who has worked in the Central Avenue Garage in the three

 years preceding the Court’s Decision and Order has made a complaint through those complaint

 mechanisms regarding hostile work environment (based upon race) and retaliation claims (based

 upon the reporting of alleged race discrimination). Further responding, Defendant states that

 other than the instant Charge of Discrimination and lawsuit by Plaintiff, no Escort working who

 has worked in the Central Avenue Garage in the three years preceding the Court’s Decision and

 Order has filed a Charge of Discrimination with a government agency or a lawsuit.

 INTERROGATORY NO. 13: Describe in detail the circumstances of Plaintiff RAWLE

 BEATON leaving your employ, including:

 (a) The last date on which Plaintiff worked;



                                                   15
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 17 of 22 PageID #: 840




 (b) A detailed description of any communications taking place between Plaintiff and his

 supervisors with respect to his departure, including what was said, by whom, and when;

 (c) Any communications taking place between Plaintiff and his supervisors/managers from the

 beginning of his employment through the present;

 (d) Any communications taking place between Plaintiff and ANTHONY LOBRUTTO from the

 beginning of his employment through the present.

 RESPONSE: Defendant objects to this Interrogatory because the demand to “describe in

 detail” . . . “any communication” whether between Plaintiff and his supervisors/managers and/or

 Anthony Lobrutto over the course of Plaintiff’s more than two-year employment is overly broad,

 unduly burdensome, and not proportional to the needs of the case. Defendant also objects to this

 Interrogatory as a contention interrogatory. Defendant further objects to this Interrogatory on the

 ground that it encompasses at least four discrete subparts. Thus, Verizon New York will count

 each part of this Interrogatory separately for purposes of the limitations on interrogatories

 applicable to this case.

        Subject to and without waiving its general and specific objections, Verizon New York

 States that Plaintiff’s last day of employment was April 5, 2019. Further responding, pursuant to

 Federal Rule 33(d), Verizon New York refers Plaintiff to documents regarding the investigation

 into Plaintiff being off the job which led to his termination, and his termination letter, produced

 in response to Document Request No. 1. Defendant additionally states that, based upon its

 reasonable investigation to date, it has not identified any additional written communications

 between (a) Plaintiff and his Local Manager and/or Area manager regarding his termination or

 (b) Plaintiff and Anthony Lobrutto regarding his termination.




                                                  16
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 18 of 22 PageID #: 841




 INTERROGATORY NO. 14: Please identify any employees other than Plaintiff who either

 left your employ voluntarily or were terminated in the past six (6) years.

 RESPONSE: Verizon New York objects to this interrogatory on the grounds that it is beyond

 the scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts

 who worked out of the Central Avenue garage in the three years preceding the Decision and

 Order granting in part Plaintiff’s Motion for Conditional Certification.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that the following Escorts (other than Plaintiff) who worked in the Central Avenue Garage

 terminated employment with the company in the three years preceding the Court’s Decision and

 Order: Vedia Ferguson, Denzel Leslie, and Rashard Waddell.

 INTERROGATORY NO. 15: Please state the approximate date when Defendant became

 aware of Plaintiff’s claim of discrimination, all attempts made by Defendant to investigate

 Plaintiff’s claim of discrimination, the approximate dates of those attempts, and the results of

 those investigation attempts.

 RESPONSE: New York objects to this Interrogatory to the extent it seeks information that is

 protected by the attorney-client privilege and/or the work product doctrine.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that it became aware of Plaintiff’s claim of discrimination on or about February 13, 2020,

 when it received a copy of the charge Plaintiff filed with the Equal Employment Opportunity

 Commission.

 INTERROGATORY NO. 16: Please state all complaints made about ANTHONY

 LOBRUTTO, the approximate dates of those complaints, and the results of those investigations

 of the complaints.



                                                  17
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 19 of 22 PageID #: 842




 RESPONSE: Verizon New objects to this Interrogatory because the term “complaints” renders

 it vague and ambiguous, and because it is overly broad, unduly burdensome, and not

 proportional to the needs of the case. Defendant further objects to this Interrogatory to the extent

 it seeks information regarding all “complaints” without limitation because Plaintiff’s claims in

 this lawsuit relate only to race discrimination.

         Without waiving its general and specific objections, and based upon its reasonable review

 of its internal databases for tracking employee complaints, no employee who has worked in the

 Central Avenue Garage in the three years preceding Plaintiff’s Complaint has made a complaint

 about Lobrutto through those complaint mechanisms alleging hostile work environment (based

 upon race).

 INTERROGATORY NO. 17: Please identify any complaints or charges of discrimination

 which have been made against you or any employee of yours; include the name and address of

 the complainant, the date of each complaint or charge, the case or docket number, any actions

 taken with regard to employment policy afterward, and its final disposition (or current status if

 still pending).

 RESPONSE: Verizon New York objects to this Interrogatory on the grounds that it is overly

 broad, unduly burdensome, and not proportional to the needs of the case. Verizon New York

 additionally objects to this Interrogatory on the ground that it is substantially duplicative of

 Interrogatory No. 12.

         Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its response to Interrogatory No. 12.




                                                    18
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 20 of 22 PageID #: 843




 Dated: October 13, 2020                   Signed as to objections,



                                           /s/ Tonya B. Braun
                                           JONES DAY

                                           Tonya B. Braun (admitted pro hac vice)
                                           325 John H. McConnell Boulevard, Suite 600
                                           Columbus, Ohio 43215
                                           Tel. (614) 281-3834
                                           Fax (614) 461-4198
                                           tbraun@jonesday.com

                                           Wendy C. Butler
                                           250 Vesey Street
                                           New York, New York 10281
                                           Tel. (212) 326-3939
                                           Fax (212) 755-7306
                                           wbutler@jonesday.com

                                           Attorneys for Defendant
                                           Verizon New York, Inc.




                                      19
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 21 of 22 PageID #: 844
Case 1:20-cv-00672-BMC Document 34-1 Filed 10/26/20 Page 22 of 22 PageID #: 845




                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 13, 2020, the foregoing Defendant Verizon New York

 Inc.’s Responses to Plaintiff’s First Set of Interrogatories was served to all counsel of record via

 email.




 Dated: October 13, 2020
 New York, New York
                                        /s/ Tonya B. Braun
                                        Tonya B. Braun
